His Honor, Judge Norwood, affirmed the judgment of the county court, and awarded a writ of procedendo, whereupon Lemuel Moore appealed to this Court.
Both the County and Superior Courts have appointed Joseph Moore the administrator of Rebecca Flecher, deceased; and in the absence of all evidence in the case, this Court would see no reason why he ought to be removed and another appointed. But from the evidence which accompanies this case abundant reason is shown why he ought not to be removed.
The rights of the next of kin of Rebecca Flecher are more likely to be legally adjusted where they are identified with similar rights claimed by Joseph Moore, both of which are to be examined and decided on in the petition now pending between him and Lemuel Moore. *Page 230 
The circumstance that Lemuel had been previously appointed at the same term is not of itself a sufficient objection to the appointment of Joseph. It admits of two answers: first, it does not appear that Joseph had previous notice of the intended application; second, all the days of the term are considered as one, and everything is in the power of the court during its continuance.
PER CURIAM.   Judgment affirmed.
(354)